Hart, J., (after stating the facts). The decision of the chancellor was wrong. By the general provisions of our statutes granting and prescribing the powers of municipal corporations, they are given the control over the streets within the corporate limits of the municipality. Kirby’s Digest, § § 5438, 5456 and 5648. In the case of Hughes v. Arkansas & Oklahoma Rd. Co., 74 Ark. 194, the court said: “In Fitzgerald v. Saxton, 58 Ark. 494, this court held that where municipal corporation limits are extended the jurisdiction and control of the county over highways in such territory is determined, and the city immediately becomes possessed of the same. The control in the easement for the public in streets and alleys is in the town, just as the easement in county highways is in the county.” The' improvement district was organized for the purpose of paving Main Street from Eighth to Twenty-fourth Street. The board of improvement commissioners acquired no control over the street except for the purpose of making the improvement. When that object was accomplished, the street became subj ect to the control of the city, and the board of commissioners no longer had control over it. Pine Bluff Water Co. v. Sewer District, 56 Ark. 205. The city gave the gas company permission to dig and excavate across Main Street-and imposed such conditions and restrictions as it deemed necessary. The board of commissioners no longer having any physical control over the street because the improvement had been completed and the work accepted, its members had no right or authority to impose any conditions upon the gas company as a prerequisite to it laying its supply pipes across the street. It follows that the decree must be reversed, and the cause remanded with directions to the chancellor to dismiss the complaint for want of equity.